                    IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF PENNSYLVANIA

GARLAND ADAMS,                                :
    Plaintiff,                                :
                                              :
         v.                                   :       CIVIL ACTION NO. 19-CV-3301
                                              :
CORRECTIONS EMERGENCY                         :
RESPONSE TEAM (CERT), et al.,                 :
     Defendants.                              :

                                        MEMORANDUM

GOLDBERG, J.                                                                   AUGUST 28, 2019

         Plaintiff Garland Adams, a prisoner currently incarcerated at SCI-Phoenix, brings this

pro se civil action pursuant to 42 U.S.C. § 1983 and § 1985, against the Corrections Emergency

Response Team (CERT), Superintendent Tammy Ferguson (misspelled Tammy Furguson), and

John/Jane Doe members of CERT. 1 Adams alleges that his constitutional rights were violated by

the loss and destruction of his property during the movement of prisoners from SCI Graterford to

SCI Phoenix. He seeks to proceed in forma pauperis. For the following reasons, the Court will

grant Adams leave to proceed in forma pauperis and dismiss his Complaint for failure to state a

claim without prejudice to amendment.

    I.        FACTS

         Adams’s claims stem from the Pennsylvania Department of Corrections’ movement of

prisoners from SCI-Graterford to SCI-Phoenix in July of 2018. According to the Complaint,



1
  The caption also identifies “those whose involvements and/or identities are not presently [now]
known” as Defendants, but this appears nothing more than a placeholder in the event Adams
learns of other individuals’ involvement in his claims. There are no allegations in the Complaint
against these unknown individuals (as opposed to the unknown members of CERT), so Adams
has not stated a claim against them.
                                                  1
CERT is a team of prison staff that, under Ferguson’s supervision, moved the legal and personal

property of inmates from SCI Graterford to SCI Phoenix. Adams alleges that CERT members

removed their name tags during the course of the move so that prisoners would not be able to

identify them.

         On July 15, 2018, Adams relinquished his property to CERT members for transport to

SCI Phoenix. When he received his property after the move, he observed that the following

items were missing: “3 pair of Nike Overplay sneakers, 1 religious necklace, 6 white T-shirts, 6

pair [of] heavy duty thermal socks, 3 pair of Long Johns, 2 pair of thermal pants and shirts, 2

sweat suits, and legal mail and trial notes.” (Compl. at 5.) 2 Adams estimates the value of these

items to be $8,000. Adams, who is black, also observed that unknown CERT members defaced

his property by writing racial epithets and drawing swastikas on pictures of his nephews, who are

also black.

         Adams alleges that CERT members conspired to “mistreat[] and abus[e] the personal,

legal and religious property, in a similar fashion of over one hundred of the inmates whom they

moved from SCI-Graterford to SCI-Phoenix.” (Id.) He also alleges that these events happened

under Ferguson’s supervision. Adams alleges that he attempted to file a grievance about the

matter but that the Defendants refused to respond, rendering the grievance process unavailable.

         Based on those allegations, Adams asserts claims pursuant to 42 U.S.C. § 1983 under the

First, Eighth, and Fourteenth Amendments. He also asserts claims pursuant to 42 U.S.C. § 1985

based on the manner in which his property was defaced. Adams contends that members of

CERT conspired to deprive him of equal protection of the laws and Ferguson “joined in and




2
    The Court adopts the pagination assigned to the Complaint by the CM-ECF docketing system.


                                                 2
encouraged, if not spearheaded the conspiracy” by “shirking her responsibility” to protect

prisoners’ property and allowing CERT members to conceal their name tags. (Id. at 7.) Adams

seeks millions of dollars in damages.

    II.       STANDARD OF REVIEW

           The Court grants Adams leave to proceed in forma pauperis because it appears that he is

incapable of paying the fees to commence this civil action. 3 Accordingly, 28 U.S.C. §

1915(e)(2)(B)(ii) applies, which requires the Court to dismiss the Complaint if it fails to state a

claim. Whether a complaint fails to state a claim under § 1915(e)(2)(B)(ii) is governed by the

same standard applicable to motions to dismiss under Federal Rule of Civil Procedure 12(b)(6),

see Tourscher v. McCullough, 184 F.3d 236, 240 (3d Cir. 1999), which requires the Court to

determine whether the complaint contains “sufficient factual matter, accepted as true, to state a

claim to relief that is plausible on its face.” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009)

(quotations omitted). Conclusory allegations do not suffice. Id. As Adams is proceeding pro

se, the Court construes his allegations liberally. Higgs v. Att’y Gen., 655 F.3d 333, 339 (3d Cir.

2011).

    III.      DISCUSSION

           A. Claims under § 1983

           “To state a claim under § 1983, a plaintiff must allege the violation of a right secured by

the Constitution and laws of the United States, and must show that the alleged deprivation was

committed by a person acting under color of state law.” West v. Atkins, 487 U.S. 42, 48 (1988).

For the following reasons, Adams’s Complaint fails to state a claim.




3
 However, as Adams is a prisoner, he will be obligated to pay the filing fee in installments in
accordance with the Prison Litigation Reform Act. See 28 U.S.C. § 1915(b).
                                                    3
               1. Official Capacity Claims

       The Complaint reflects that Adams is suing the Defendants in their official and individual

capacities. The Eleventh Amendment bars suits against a state and its agencies in federal court

that seek monetary damages. See Pennhurst State Sch. And Hosp. v. Halderman, 465 U.S. 89,

99-100 (1984); A.W. v. Jersey City Public Schs., 341 F.3d 234, 238 (3d Cir. 2003). Suits against

state officials acting in their official capacities are really suits against the employing government

agency, and as such, are also barred by the Eleventh Amendment. A.W., 341 F.3d at 238; see

also Hafer v. Melo, 502 U.S. 21, 25 (1991); Will v. Mich. Dep’t of State Police, 491 U.S. 58, 70-

71 (1989). Accordingly, the Court will dismiss Adams’s claims against the Defendants in their

official capacities and address his individual capacity claims below.

               2. First Amendment Claims

       Adams alleges that the “taking of [his] religious adornment” violated his First

Amendment right to practice his Islamic faith. 4 (Compl. at 8.) The threshold question in any

First Amendment case is whether the prison’s conduct “has substantially burdened the practice

of the inmate-plaintiff’s religion.” Robinson v. Superintendent Houtzdale SCI, 693 F. App’x

111, 115 (3d Cir. 2017) (per curiam). Adams has not alleged any facts explaining how the loss

of his property prevented him from practicing his religion. To the contrary, his allegations that

he has been prevented from exercising his religion are conclusory. Accordingly, the Complaint

does not state a plausible First Amendment claim. 5 See Peele v. Klemm, 663 F. App’x 127, 130



4
  The Complaint also alludes to the Religious Land Use and Institutionalized Persons Act
(“RLUIPA”). Adams has not stated a basis for a RLUIPA claim here because money damages
are not available under that statute and RLUIPA does not provide a basis for claims against the
Defendants in their individual capacities. Sharp v. Johnson, 669 F.3d 144, 154 (3d Cir. 2012).
5
 To the extent Adams intended to raise a First Amendment claim based on the loss or
destruction of any legal property, any such claim fails because he has not alleged any actual
                                                  4
(3d Cir. 2016) (per curiam) (upholding dismissal of First Amendment claim where “Peele failed

to provide any factual support for his First Amendment claims beyond general conclusory

allegations that DC–819 was inimical to his and possibly other inmates First Amendment

rights”); O’Banion v. Anderson, 50 F. App’x 775, 776 (7th Cir. 2002) (“O’Banion has no First

Amendment freedom-of-religion claim because he does not suggest that the confiscation of his

property restricted the exercise of his religious beliefs. He cannot resurrect his property claim

simply by characterizing the feathers and furs as ‘religious property’ without alleging that his

religious observance was unreasonably restricted”); Grohs v. Santiago, Civ. A. No. 13-3877,

2014 WL 4657116, at *10 (D.N.J. Sept. 17, 2014) (dismissing free exercise claim where plaintiff

“never identified his faith nor has he identified the sincerely held religious beliefs that required

him to retain [certain religious] materials”).

                3.    Eighth Amendment Claims

        Adams asserts an Eighth Amendment claim based on the loss and destruction of his

property. Conditions of confinement violate the Eighth Amendment’s prohibition on cruel and

unusual punishment if they satisfy two criteria. First, the conditions “must be, objectively,

sufficiently serious” such that a “prison official’s act or omission . . . result[s] in the denial of the

minimal civilized measure of life’s necessities.” Farmer v. Brennan, 511 U.S. 825, 834 (1994)

(citations and internal quotation marks omitted). Second, the official responsible for the

challenged conditions must exhibit a “sufficiently culpable state of mind,” which “[i]n prison-




injury as a result of the loss of those materials. See Monroe v. Beard, 536 F.3d 198, 205 (3d Cir.
2008) (“Where prisoners assert that defendants’ actions have inhibited their opportunity to
present a past legal claim, they must show (1) that they suffered an ‘ actual injury’ — that they
lost a chance to pursue a ‘nonfrivolous’ or ‘arguable’ underlying claim; and (2) that they have no
other ‘remedy that may be awarded as recompense’ for the lost claim other than in the present
denial of access suit.” (quoting Christopher v. Harbury, 536 U.S. 403, 415 (2002))).
                                                    5
conditions cases . . . is one of deliberate indifference to inmate health or safety.” Id. The loss,

theft, or destruction of property does not equate to a sufficiently serious deprivation that would

give rise to a claim under the Eighth Amendment. See Young v. Edward, Civ. A. No. 17-1736,

2018 WL 4616245, at *3 (M.D. Pa. Sept. 26, 2018) (“The alleged destruction of

personal property does not constitute a deprivation of the sort within the protection of

the Eighth Amendment.”); Payne v. Duncan, Civ. A. No. 15-1010, 2017 WL 542032, at *9

(M.D. Pa. Feb. 9, 2017) (“Plaintiff’s claim for destruction of property under the Eighth

Amendment does not constitute a deprivation of life’s necessities.”), aff’d, 692 F. App’x 680 (3d

Cir. 2017); Dean v. Folino, Civ. A. No. 11-525, 2011 WL 4527352, at *3 (W.D. Pa. Aug. 22,

2011) (allegations regarding destruction of property did not state Eighth Amendment

claim), report and recommendation adopted, No. CIV.A. 11-525, 2011 WL 4502869 (W.D. Pa.

Sept. 28, 2011).

       In addressing claims of another prisoner who similarly alleged that members of CERT

drew swastikas on family photographs during the movement of property to SCI Phoenix, the

Honorable Cynthia M. Rufe explained that

       the drawing of a vile and indefensible symbol on a prisoner’s property is
       repugnant and detrimental to the orderly administration of a prison, and should be
       cause for serious disciplinary action against the responsible party, if known.
       Nevertheless, although the incident was understandably distressing to Plaintiff,
       Plaintiff has not alleged any facts to show that it substantially affected Plaintiff’s
       health or safety, and therefore it does not rise to the level of an Eighth
       Amendment violation.

Wongus v. Corr. Emergency Response Team, Civ. A. No. 18-4445, 2019 WL 3288102, at *3

(E.D. Pa. July 19, 2019). The same is true here. Adams alleges reprehensible conduct by CERT

members, but his allegations do not support a plausible basis for an Eighth Amendment claim.

See Dunbar v. Barone, 487 F. App’x 721, 723 (3d Cir. 2012) (per curiam) (“[T]he display of



                                                  6
white pillowcase hoods, Nazi salutes, and the posting of an offensive picture, while

unprofessional and reprehensible, do not amount to a violation of constitutional rights, even if

those things occurred.”); Dobbey v. Illinois Dep’t of Corr., 574 F.3d 443, 445 (7th Cir. 2009)

(holding that the hanging of a noose by white guards in front of black inmates did not amount to

cruel and unusual punishment even though the court was “mindful of the ugly resonance of the

noose, symbolic of the lynching of blacks, for black people”); Lindsey v. O’Connor, 327 F.

App’x 319, 321 (3d Cir. 2009) (per curiam) (“Verbal harassment of a prisoner, although

distasteful, does not violate the Eighth Amendment.”).

               4.    Due Process Claims

       Adams asserts a due process claim under the Fourteenth Amendment based on the

destruction of his property. 6 However, there is no basis for a due process claim because

Pennsylvania law provides Adams with an adequate state remedy to compensate him for his

destroyed property. See Spencer v. Bush, 543 F. App’x 209, 213 (3d Cir. 2013) (“‘[A]n

unauthorized intentional deprivation of property by a state employee does not constitute a

violation of the procedural requirements of the Due Process Clause of the Fourteenth

Amendment if a meaningful postdeprivation remedy for the loss is available.’” (quoting Hudson

v. Palmer, 468 U.S. 517, 533 (1984))); Shakur v. Coelho, 421 F. App’x 132, 135 (3d Cir. 2011)



6
  The language used by Adams also suggests he may be trying to bring a claim under the Takings
Clause. “The Takings Clause of the Fifth Amendment provides that ‘private property [shall not]
be taken for public use, without just compensation.’” Nat’l Amusements Inc. v. Borough of
Palmyra, 716 F.3d 57, 63 (3d Cir. 2013) (quoting U.S. Const. amend. V) (alteration in original).
Nothing in the Complaint suggests that Adams’s property was taken for a public purpose, so the
Takings Clause is not implicated here. See Roop v. Ryan, Civ. A. No. 12-0270, 2012 WL
1068637, at *3 (D. Ariz. Mar. 29, 2012) (“A prisoner property claim only implicates the Fifth
Amendment Takings Clause where the prisoner alleges that prison officials took his personal
property and converted it for public use without just compensation.”); Allen v. Wood, 970 F.
Supp. 824, 831 (E.D. Wash. 1997) (“Plaintiff fails to show that property he was authorized to
receive was taken for public use.”).
                                                 7
(per curiam) (explaining that the Pennsylvania Tort Claims Act provides an adequate remedy for

a willful deprivation of property). Accordingly, Adams cannot state a due process claim. See

Hernandez v. Corr. Emergency Response Team, 771 F. App’x 143, 145 (3d Cir. 2019) (per

curiam) (“Even if the prison grievance procedures could be considered constitutionally

inadequate, Pennsylvania’s state tort law would provide an adequate remedy.”).

               5. Equal Protection Claims

       Adams also brings an equal protection claim. To state an equal protection claim, a

plaintiff must allege facts showing that he received different treatment than others similarly

situated and that the treatment was due to membership in a protected class. See Faruq v.

McCollum, 545 F. App’x 84, 87 (3d Cir. 2013) (“To state a claim for race- or religion-based

discrimination, [plaintiff] needed to show specifically that he received different treatment from

that received by other similarly situated inmates.” (citing Williams v. Morton, 343 F.3d 212, 221

(3d Cir. 2003)). The use of racial epithets and offensive imagery, though despicable and

indefensible, do not amount to an equal protection violation absent “harassment or some other

conduct that deprives the victim of established rights.” Williams v. Bramer, 180 F.3d 699, 706

(5th Cir. 1999); see also Blades v. Schuetzle, 302 F.3d 801, 805 (8th Cir. 2002) (“Though

[racially charged remarks] are thoroughly offensive, and it is particularly reprehensible for a

government official to utter them in the course of his official duties, we believe that the use of

racially derogatory language, unless it is pervasive or severe enough to amount to racial

harassment, will not by itself violate the fourteenth amendment.”); Mugavero v. Town of Kearny,

Civ. A. No. 12-2439, 2013 WL 3930120, at *3 (D.N.J. July 30, 2013) (“[L]ike offensive

statements, the display or drawing of offensive imagery does not, on its own, amount to a

constitutional violation.”). Although “[t]he use of an epithet is . . . strong evidence that a



                                                  8
comment or action is racially motivated[,]” the relevant question “is not just whether the conduct

is racially motivated but also whether that action deprives a person of ‘equal protection of the

laws.’” Williams, 180 F.3d at 706 (quoting U.S. Const. amend. XIV).

          Here, Adams alleges that offensive, racist language and images were used to deface his

property. However, the Complaint does not allege that Adams was treated differently from

others similarly situated. Adams contends that CERT members conspired to “mistreat[] and

abus[e] the personal, legal and religious property, in a similar fashion of over one hundred of the

inmates whom they moved from SCI-Graterford to SCI-Phoenix.” (Compl. at 5.) That

allegation suggests that Adams was treated similarly to other prisoners. Although the manner in

which Adams’s photographs were defaced supports an inference of discriminatory intent, if

CERT destroyed prisoners’ property in the transfer without regard to race, Adams could not

prevail on his equal protection claim. In sum, although Adams’s allegations are disturbing, they

do not support a plausible equal protection claim as pled.

          B. Claims under § 1985

          Adams also asserts claims under § 1985(3). 7 “[T]o state a claim under 42 U.S.C. §

1985(3), a plaintiff must allege (1) a conspiracy; (2) motivated by a racial or class based

discriminatory animus designed to deprive, directly or indirectly, any person or class of persons

to the equal protection of the laws; (3) an act in furtherance of the conspiracy; and (4) an injury

to person or property or the deprivation of any right or privilege of a citizen of the United

States.” Lake v. Arnold, 112 F.3d 682, 685 (3d Cir. 1997); Farber v. City of Paterson, 440 F.3d

131, 136 (3d Cir. 2006) (explaining that “§ 1985(3) defendants must have allegedly conspired

against a group that has an identifiable existence independent of the fact that its members are



7
    The other provisions of § 1985 are not applicable here.
                                                  9
victims of the defendants’ tortious conduct”). Adams’s § 1985 claim fails for the same reasons

as his equal protection claim, i.e., the Complaint as pled does not support a plausible basis for an

equal protection claim or a race-based conspiracy.

   IV.      CONCLUSION

         For the foregoing reasons, the Court will dismiss Adams’s Complaint for failure to state a

claim, pursuant to 28 U.S.C. § 1915(e)(2)(B)(ii). “In reaching this conclusion, [the Court] do[es]

not wish to understate or minimize the loss that [Adams] has described in his complaint; [the

Court] hold[s] only that he has not stated a claim for the violation of a constitutional right.”

Hernandez , 771 F. App’x at 145.      However, the dismissal of Adams’s Complaint is without

prejudice to amendment in the event he can state a plausible basis for a constitutional claim. An

appropriate Order follows.




                                                 10
